Name: Commission Regulation (EEC) No 2956/85 of 24 October 1985 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 285/8 Official Journal of the European Communities 25 . 10 . 85 COMMISSION REGULATION (EEC) No 2956/85 of 24 October 1985 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular Article 1 3 (5) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the first subparagraph of Article 13(1 ) of Regulation (EEC) No 2727/75 provides that a levy must be charged on imports of the products listed in Article 1 (a), (b) and (c) of that Regulation ; whereas the levy is equal for each product to the threshold price less the cif price ; Whereas , the threshold prices for cereals and for wheat and rye flour, and wheat groats and meal , were fixed for the 1984/85 marketing year by Regulations (EEC) No 2734/75 0, (EEC) No 1019/84 (6), (EEC) No 1020/84 0 and (EEC) No 1413/84 (8) ; Whereas the 1985/86 marketing year for cereals began on 1 July 1 985 for durum wheat and on 1 August 1985 for the other cereals ; whereas the Council has not, to date, adopted cereal prices for the 1985/86 marketing year ; whereas the Commission , in compli - / ance with the tasks entrusted to it by the Treaty, is obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agri ­ cultural policy in the cereals sector ; Whereas, in order to ensure continuity of operation of the import arrangements for cereals, the following prices should be used for calculation of the levies :  for durum wheat and for durum wheat qwats and meal, a price equal to the threshold price fixed for the 1984/85 marketing year and applicable on 1 July 1984, namely 352,67 ECU per tonne for durum wheat and 547,04 ECU per tonne for durum wheat qwats and meal .  for the other cereals the prices set out in Article 2 of Regulation (EEC) No 2124/85 (9) ; Whereas the abovementioned prices will be adjusted, beginning on 1 August 1985 for durum wheat and for durum wheat qwats and meal and on 1 September 1985 for the other cereals, by amounts equal to the monthly increases fixed by Regulation (EEC) No 1020/84 ; Whereas, for the purpose of calculating the cif prices used to determine the levies, the Commission must take into account the factors indicated in Regulation No 156/67/EEC ( l0), as last amended by Regulation (EEC) No 31 /76 ("), and in particular the most favour ­ able purchasing opportunities on the world market among those which are most representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal disturbances on the Community market ; whereas the quality of the goods offered must also be taken into account, whether this quality corres ­ ponds to the standard quality fixed in Regulations (EEC) No 2731 /75 ( 12). as last amended by Regulation (EEC) No 1028/84 C 3), and (EEC) No 2734/75, or whether adjustments need to be made by applying the coefficients of equivalence provided for in Regulation No 158 /67/EEC ( 14), as last amended by Regulation (EEC) No 3135/84 ( 15), and in Regulation No 159/ 67/EEC ( ,6) ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned elements, offers for other ports being adjusted, account being taken of the corrections necessitated by the differences in transport charges in relation to Rotterdam ; 0 OJ No L 198 , 30 . 7 . 1985, p. 31 .(  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 OJ No L 107, 19 . 4 . 1984, p. 1 . ( I0 ) OJ No 128 , 27 . 6 . 1967, p . 2533/67. (3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (") OJ No L 5, 10 . 1 . 1976, p. 18 . 0 2) OJ No L 281 , 1 . 11 . 1975, p. 22 . 13 OJ No L 107, 19 . 4 . 1984, p. 17 . (4) OJ No L 263 , 19 . 9 . 1973 , p . 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 34 . (6) OJ No L 107, 19 . 4 . 1984, p . 4 . 0 OJ No L 107, 19 . 4 . 1984, p . 6 . 8 OJ No L 126, 23 . 4 . 1984, p . 6 . ( M) OJ No 128 , 27 . 6 . 1967, p . 2536/67 . (") OJ No L 293 , 10 . 11 . 1984 , p. 11 . H OJ No 128 , 27 . 6 . 1967 , p . 2542/67 . 25. 10 . 85 Official Journal of the European Communities No L 285/9 Whereas Council Regulation (EEC) No 486/85 ('), as amended by Regulation (EEC) No 2903/85 (2), lays down the arrangements applicable on agricultural products and certain goods resulting from the proces ­ sing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas coun ­ tries and territories ; Whereas, in accordance with Article 18 ( 1 ) of Regula ­ tion (EEC) No 2727/75 , the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (3) ; as last amended by Regulation (EEC) No 855/84 (4),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient ; Whereas these exchange rates being those recorded on 23 October 1985 ; Whereas it follows from applying all the provisions of the abovementioned Regulations that the levies should be as set out in the Annex thereto ; whereas these levies are altered only where variations in the com ­ ponents used to calculate them have the effect of increasing or reducing them by 0,73 ECU or more, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 25 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1985 .  For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985 , p. 4 . (2) OJ No L 278 , 19 . 10 . 1985, p. 5 . 0 OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 4 ) OJ No 1 . 90 , 1 . 4 . 1984, p. 1 . No L 285/ 10 Official Journal of the European Communities 25 . 10 . 85 ANNEX to the Commission Regulation of 24 October 1985 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 B I Common wheat, and meslin 120,58 10.01 B II Durum wheat 162,88 (') 0 10.02 Rye 112,30 (6) 10.03 Barley 120,24 10.04 Oats 99,10 10.05 B Maize , other than hybrid maize for sowing 106,94 (2) (') 10.07 A Buckwheat 0 10.07 B Millet 66,85 0 10.07 C 10.07 D I Grain sorghum Triticale 11 8,80 (4) 0 10.07 D II Canary seed ; other cereals o o 11.01 A Wheat or meslin flour 182,38 11.01 B Rye flour 170,39 11.02 A I a) 11.02 A lb) Durum wheat groats and meal Common wheat groats and meal 265,72 196,35 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (2) In accordance with Regulation (EEC) No 486/85 the levies are not aplied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories '. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . Q The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triticale).